Matter of Atkinson (2019 NY Slip Op 05262)





Matter of Atkinson


2019 NY Slip Op 05262


Decided on June 27, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: June 27, 2019
[*1]
In the Matter of HEATHER ROSE ATKINSON, an Attorney.
(Attorney Registration No. 2530145)

Calendar Date: June 24, 2019

Before: Garry, P.J., Devine, Aarons, Rumsey and Pritzker, JJ.


Heather Rose Atkinson, Tarzana, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Heather Rose Atkinson was admitted to practice by this Court in 1993 and lists a business address in Tarzana, California with the Office of Court Administration. Atkinson has applied to this Court, by affidavit sworn to May 11, 2019, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). In response to Atkinson's application, the Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) notes that she omitted several material responses in her affidavit submitted as part of her application to resign and, therefore, her affidavit was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Atkinson has submitted a supplemental affidavit, sworn to June 16, 2019, in which she corrects the omissions from her prior submission (see Matter of Friedman, 161 AD3d 1480, 1481 [2018]). Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Atkinson is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Bomba, 146 AD3d 1226, 1227 [2017]), we grant the application and accept her resignation.
Garry, P.J., Devine, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that Heather Rose Atkinson's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Heather Rose Atkinson's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Heather Rose Atkinson is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Atkinson is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Heather Rose Atkinson shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.